DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 27, 2022 has been entered.  Claims 1, 4, 6, 9-11, 13-15 remain pending in the application.  
Response to Arguments
Applicant’s arguments, filed June 27, 2022, with respect to independent claim 1 and dependent claims 4 and 6 have been fully considered and are persuasive.  The rejection of claims 1, 4, and 6 have been withdrawn. 
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or fairly suggest the door actuator assembly as claimed in independent claims 1, 9, and 15 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight. 
Regarding claims 1, 9, and 15, the prior art of record, Uyeda (US 8882162) and Wellman (US 2253257), teaches door actuators relevant to the claimed invention, but fails, both individually and in combination, to teach a door actuator having each and every limitation of the claims.
Specifically for claim 1, the prior art of record does not teach or suggest a door actuator comprising a second slider positioned along a second end of the first rack and the second rack opposite the first end, the second slider moveable in the rack displacement direction; wherein the at least one spring includes a first spring positioned to bias the first slider toward the neutral position of the first rack and a second spring positioned to bias the second slider toward the neutral position of the second rack.  
One of ordinary skill in the art would not find it obvious to modify the slider, rack, and spring structure of the prior art to have a second slider positioned along a second end of the first rack and the second rack opposite the first end with multiple springs biasing the first and second sliders toward the neutral position as claimed in the instant invention without the use of impermissible hindsight and/or destroying the references.  Therefore, the prior art of record does not disclose the claimed door actuator.
Specifically for claims 9 and 15, the prior art of record does not teach or suggest a door actuator wherein the gear, the rack, the slider, and the at least one spring are all disposed on the same plane within the housing.  
One of ordinary skill in the art would not find it obvious to modify the slider, rack, and spring structure of the prior art to disposed on the same plane within the housing without the use of impermissible hindsight and/or destroying the references.  Therefore, the prior art of record does not disclose the claimed door actuator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A. Tullia is (571)272-6434.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675